                        Case 2:20-cv-01289-JAM-CKD Document 11 Filed 09/11/20 Page 1 of 3


                    1   NOAH GRAFF, Assistant Chief Counsel, (SBN# 192795)
                        ngraff@scif.com
                    2   R. TIMOTHY O’CONNOR, Staff Counsel (SBN# 179631)
                        rtoconnor@scif.com
                    3   JOHN B. DE LEON, Staff Counsel, (SBN# 261381)
                        jdeleon2@scif.com
                    4   STATE COMPENSATION INSURANCE FUND
                        900 Corporate Center Drive, Suite 401
                    5   Monterey Park, California 91754
                        Telephone: (323) 526-2045
                    6   Facsimile: (323) 526-2012

                    7   Attorneys for Plaintiff
                        STATE COMPENSATION INSURANCE FUND,
                    8   A Public Enterprise Fund

                    9   MICHAEL J. STRUMWASSER (SBN 58413)
                        BRYCE A. GEE (SBN 222700)
                10      JULIA MICHEL (SBN 331864)
                        STRUMWASSER & WOOCHER LLP
                11      10940 Wilshire Boulevard, Suite 2000
                        Los Angeles, California 90024
                12      Telephone: (310) 576-1233
                        Facsimile: (310) 319-0156
                13      mstrumwasser@strumwooch.com
                        bgee@strumwooch.com
                14      jmichel@strumwooch.com

                15      Attorneys for Defendants
                        RICARDO LARA and THE CALIFORNIA
                16      DEPARTMENT OF INSURANCE

                17                                UNITED STATES DISTRICT COURT

                18                        FOR THE EASTERN DISTRICT OF CALIFORNIA

                19
                        STATE COMPENSATION INSURANCE                     CASE NO. 2:20-CV-01289-JAM-CKD
                20      FUND, a Public Enterprise Fund,
                                                                         STIPULATION AND ORDER TO
                21
                                                                         CONTINUE RULE 26(F)
                22                                      Plaintiff,       CONFERENCE AND JOINT STATUS
                                            vs.                          REPORT DEADLINES
                23
                        RICARDO LARA in his capacity as
                24      INSURANCE COMMISSIONER OF THE
                        STATE OF CALIFORNIA; and THE
                25
                        CALIFORNIA DEPARTMENT OF
                26      INSURANCE, an Agency of the State of
                        California,
                27
                                                      Defendants.
                28
     STATE                                                           1      CASE NO. 2:20-CV-01289-JAM-CKD
 COMPENSATION
INSURANCE FUND                   STIPULATION AND ORDER TO CONTINUE RULE 26(F) CONFERENCE AND
  CORPORATE LEGAL                               JOINT STATUS REPORT DEADLINES
                        Case 2:20-cv-01289-JAM-CKD Document 11 Filed 09/11/20 Page 2 of 3


                    1             Plaintiff STATE COMPENSATION INSURANCE FUND (“Plaintiff” or “State Fund”),

                    2   and Defendants RICARDO LARA in his capacity as INSURANCE COMMISSIONER OF THE

                    3   STATE OF CALIFORNIA, and THE CALIFORNIA DEPARTMENT OF INSURANCE, an

                    4   Agency of the State of California (“Defendants”)(collectively, the “Parties”), by and through their

                    5   respective counsel of record, hereby respectfully apply to this Court for an Order continuing the

                    6   date for the Parties to confer as required by Fed. R. Civ. P. 26(f) and to prepare and submit a joint

                    7   status report as set forth below.

                    8             WHEREAS, on June 26, 2020, State Fund filed a Complaint for Declaratory and Injunctive

                    9   Relief;

                10                WHEREAS, service was effectuated on July 20, 2020;

                11                WHEREAS, Defendants’ response to Complaint is currently due on October 6, 2020,

                12      pursuant to Parties Stipulation filed on August 31, 2020;

                13                WHEREAS, pursuant to the Order Requiring Service of Process and Joint Status Report,

                14      provided by the Court upon filing of the complaint, the sixty (60) day deadline to confer, prepare,

                15      and submit a Joint Status Report currently falls on September 18, 2020;

                16                WHEREAS, the Parties have met and conferred on Plaintiff’s Complaint and Defendants’

                17      intent to respond by way of a motion to dismiss Plaintiff’s Complaint, and the parties agreed that

                18      postponing the Rule 26(f) conference and the Joint Status Report until after a ruling on Defendants’

                19      motion and after the pleadings are set would permit a more meaningful Rule 26(f) conference and

                20      a more complete Joint Status Report;

                21                NOW, THEREFORE, IT IS HEREBY STIPULATED, between the Parties, subject to the

                22      Court’s approval, that: the last date for the Parties to confer pursuant to Rule 26(f) and to submit a

                23      Joint Status Report shall be continued until two weeks following the filing of Defendants’ Answer

                24      to the Complaint or to any amended Complaint.

                25      ///

                26      ///

                27      ///

                28      ///
     STATE                                                               2          CASE NO. 2:20-CV-01289-JAM-CKD
 COMPENSATION
INSURANCE FUND                       STIPULATION AND ORDER TO CONTINUE RULE 26(F) CONFERENCE AND
  CORPORATE LEGAL                                   JOINT STATUS REPORT DEADLINES
                        Case 2:20-cv-01289-JAM-CKD Document 11 Filed 09/11/20 Page 3 of 3


                    1         IT IS SO STIPULATED.

                    2   DATED: September 10, 2020              STRUMWASSER & WOOCHER LLP
                    3

                    4                                          By: /s/Michael J. Strumwasser
                                                                    Michael J. Strumwasser
                    5                                               Bryce Gee
                                                                    Julia Michel
                    6
                                                                    Attorneys for Defendants
                    7                                               RICARDO LARA in his capacity as INSURANCE
                                                                    COMMISSIONER OF THE STATE OF
                    8                                               CALIFORNIA; and THE CALIFORNIA
                                                                    DEPARTMENT OF INSURANCE, an Agency of
                    9                                               the State of California
                10      DATED: September 10, 2020              NOAH GRAFF
                                                               Assistant Chief Counsel
                11

                12
                                                               By: /s/R. Timothy O’Connor
                13                                                  R. Timothy O’Connor
                                                                    John B. de Leon
                14                                                  Attorneys for Plaintiff
                                                                    STATE COMPENSATION INSURANCE FUND
                15

                16

                17                                                 ORDER
                18            For good cause shown, the above Stipulation is adopted as follows:
                19            The last date for the Parties to confer pursuant to Rule 26(f) and to submit a Joint Status
                20      Report shall be continued until two weeks following the filing of Defendants’ Answer to the
                21      Complaint or to any amended Complaint.
                22            IT IS SO ORDERED.
                23

                24      Dated: September 10, 2020
                25                                                        /s/ John A. Mendez
                                                                   Hon. John A. Mendez, U.S. District Court Judge
                26

                27

                28
     STATE                                                            3        CASE NO. 2:20-CV-01289-JAM-CKD
 COMPENSATION
INSURANCE FUND                    STIPULATION AND ORDER TO CONTINUE RULE 26(F) CONFERENCE AND
  CORPORATE LEGAL                                JOINT STATUS REPORT DEADLINES
